           Case 1:18-cv-10515-KPF Document 35 Filed 07/12/19 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

phershan@faillacelaw.com

                                                                       July 11, 2019

BY ECF


                                                                      MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


                           Re:      Rivera Villagomez et al v. 247 Deli LLC et al;
                                    Case No. 18-cv-10515-KPF

Your Honor,

         This firm represents the Plaintiff in the above-referenced FLSA matter. Plaintiff writes to

respectfully request a third extension of this Court’s 30-day Order of Discontinuance originally

dated April 12, 2019. The Court granted Plaintiff’s first and second requests for an extension.

The parties remain in agreement on most material terms of the settlement, and need some

additional time to consummate the agreement. Therefore, Plaintiff requests that the Court’s

Order of discontinuance be extended an additional twenty-one (21) days so that the parties can

endeavor to effectuate this agreement. If at that point there is still no agreement, the parties will

likely request to restore this case to the active calendar. Defendants take no position as to this

request.

         Plaintiff thanks the Court for its attention to this matter.


                                                     Respectfully submitted,

                                                     /s/Paul B. Hershan
                                                     Paul B. Hershan


                           Certified as a minority-owned business in the State of New York
         Case 1:18-cv-10515-KPF Document 35 Filed 07/12/19 Page 2 of 2
July 11, 2019
Page 2



                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                    Attorneys for the Plaintiff




   Application GRANTED.

   Dated:       July 12, 2019                 SO ORDERED.
                New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
